 FORT WORTH STEEL AND MACHINERY COMPANY371preserve and make available to the Board or its agents,upon request,for examina-tion and copying,all payroll records,socialsecuritypayment records,timecards, per-sonnel records and reports, and all other records necessaryto analyze theamountsof vacationpay due under the termsof these recommendationsI shall`recommendfurther, in order to make effective the interdependent guarantees of Section 7 of theAct, that theRespondents cease and desist from,inanymanner,infringing upon therights guaranteed in said SectionN L R B v ExpressPublishingCo,312 U S 426;N LJLB v EntwistleMfg Co,120 F 2d 532 (C A 4)Uponthe basisof the abovefindings of fact, and upon the entire record in thecase, I make the followingCONCLUSIONS OF Lbw1TheUnion is a labor organization within the meaning of Section2(5) of theAct2All productionand maintenance employeesat theRespondents'operations inHarvey, Louisiana,including leadermen,crane operators,hysteroperators,main-tenance men,welders, andlaborers, but excludingall office clericalemployees, pro-fessional employees,guards, watchmen,foremen, and other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section9(b) of the Act3The Union,on October2, 1957, was,and at all times thereafter has been, theexclusiverepresentative of all employees in such unitfor thepurposesof collectivebargaining within themeaning of Section9(a) of the Act4 By refusingto bargaincollectively with the Union as the exclusiverepresenta-tiveof their employees in an appropriate unit, the Respondents have engaged in andare engagingin unfairlabor practices within themeaning ofSection 8 (a) (5) ofthe Act5By discriminating in regard to the hire andtenure ofemployment of employ-ees, therebydiscouragingmembershipin a labor organization, the Respondents haveengagedin and are engaging in unfairlabor practices within the meaning of Section8(a)(3) of the Act6 By interfering with, restraining,and coercing their employees in the exerciseof the rightsguaranteed in Section7 of the Act,the Respondents have engaged inand are engaging in unfair laborpractices within themeaningof Section 8(a)(1) ofthe Act7The aforesaid unfair laborpractices affect commerce within the meaning ofSection 2(6) and (7) of the Act[Recommendations omitted from publication IFort WorthSteel and Machinery CompanyandInternationalMolders and Foundry Workers of North America, AFL-CIO,Local#2Case No 16-CA-1203November 25, 1959DECISION AND ORDEROn June 18, 1959, Trial Examiner Eugene K Kennedy issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as iset forth in the copy of theIntermediate Report attached heretoThereafter the Respondentfiled exceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning]125 NLRB No 26r ;37'2DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the TrialExaminer,at the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report,' the exceptions and brief, and theentire record inthis case,2and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner, with the following modifications :1.We find, in agreement with the Trial Examiner, that the Re-:spondent's conduct in discharging Dwalin Doyle Cruson on December12, 1958, constituted unlawful interference with the organizational.activities of its employees, in violation of Section 8(a) (1) of the Act.In finding that the Respondent had knowledge of Cruson's union.activity at the time of the discharge, we rely on the following: (a) Theclear evidence of Respondent's general intent to learn the identity ofthe leader of the union's organizational drive and to discharge him;(b) the fact that Cruson was the leader in the union drive; (c) theinterrogation of Cruson by Plant Superintendent Scoggins regardingCruson's union activity and the general union activity in the plant;(d) the fact that Cruson had personally solicited 35-36 union authori-zationcards out of an approximate employee complement of 45 in theplant; (e) the conversation between Cruson and Segura, the generalforeman, in which Cruson told Segura that "we are figuring on tryingto get ... [a union] in"; and (f) the multiplicityof reasons givenby Respondent for Cruson's abrupt discharge, all of which wereproperly found pretextuous and rejected by the Trial Examiner.Wedo not find it necessary, however, to decide whether or not the classifi-cation of "maintenance department supervisor" entailed supervisorypowers under the Act's definition as of the time Cruson was dis-charged, and whether Section 8(a) (3) was violated, inasmuch as theremedy necessary to effectuate the policies of the Act is identical underthe Section 8 (a) (1) violation found.'2.We agree with the Trial Examiner that the Respondent com-mitted independent violations of Section 8(a) (1) of the Act by inter-rogating 4 employees in regard to their union activities, in the context.of the other violations in this case,' and by the plant superintendent'sthreat that "he would like to find out who was behind the union sothat he could have the pure pleasure of firing him."' In connection with interrogation by General Foreman Segura and PlantSuperintendentScoggins,the Intermediate Report inadvertently referred to Section 8(b) (1) (A),insteadof to Section 8(a) (1).The correction is hereby noted.2 The Respondent requested oral argument.The request is herebydenied as therecord andthe exceptionsand briefsadequately present theissues andpositions of theparties.3Modern LinenLaundryService,116 NLRB1974;Talladega Cotton Factory, Inc.,106 NLRB 295, enfd. 213 F. 2d 208 (C.A. 5).4We do not adoptthe Trial Examiner'sfinding of a violation as to the questioningof employeeDancer byGeneral Foreman Segura, inview of Dancer's testimony indicat-ing that beregardedit as having been made in a jocular vein.e SeeBlue Flash Express,Inc.,109 NLRB 591. FORT WORTH STEEL AND MACHINERY COMPANY373ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Fort Worth Steel andMachinery Company, Fort Worth, Texas, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing employees in theexercise of their rights guaranteed in Section 7 of the Act, by dis-charging or in any other manner discriminating against any individualin regard to his hire or tenure of employment or any term or conditionof employment.(b)Threatening to discharge employees because of union activities,or interrogating employees with respect to their union activities in amanner constituting interference, restraint, or coercion in violationof Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist InternationalMolders andFoundry Workers of North America, AFL-CIO, Local .#2, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Dwahn Doyle Cruson immediate and full reinstate-ment to his former or substantially equivalent position without prej-udice to his seniority or other rights and privileges.(b)Make whole Dwahn Doyle Cruson, in the manner set forth inthe section of the Intermediate Report entitled "The Remedy," forany loss of wages he may have incurred as a result of the discrimina-tion against him.(c)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to determine the amount of back pay dueand the right of employment under the terms of the Order.535828-60-vol. 125-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at its plant in Dallas, Texas, copies of the notice attachedhereto marked "Appendix." 6Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region of the NationalLabor Relations Board, shall, after being signed by a duly authorizedrepresentative of the Respondent, be posted by it immediately uponreceipt thereof, in conspicuous places, including all places wherenotices to employees are customarily posted, and maintained by it for60 consecutive days thereafter.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material. ,(e)Notify the Regional Director for the Sixteenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Section 7 of the Act, bydischarging or in any other manner discriminating against anyindividual in regard to his hire or tenure of employment or anyterm or condition of employment.WE WILL NOT threaten to discharge our employees because ofunion activities, or interrogate our employees with respect to theirunion activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1) of the National LaborRelations Act.WE WILL NOT, in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist InternationalMolders and Foundry Workers of North America, AFL-CIO,Local #2, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the National Labor Relations Act. FORT WORTH STEEL AND MACHINERY COMPANY375WE wrLL offer Dwahn Doyle Cruson immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andwe will make him whole for any loss of pay he may have sufferedas a result of discrimination which we practiced against him.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except tothe extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act.FORT WORTH STEEL AND MACHINERY CODIPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was heard in Fort Worth, Texas, following the filing of a charge andthe issuing of a complaint by the General Counsel of the National Labor RelationsBoard on April 20 and 21, 1959. The complaint alleged in substance that the FortWorth Steel and Machinery Company, herein called the Employer, violated Section.8(a) (1) and (3) of the National Labor Relations Act by the discharge of employeeCruson and by other acts violating the rights of employees guaranteed by Section7 of the Act.The General Counsel of the National Labor Relations Board, theEmployer, and the International Molders and Foundry Workers of North America,AFL-CIO, Local #2, herein called the Union, were all represented at the hearing.Briefs have been received and considered, which were submitted by the Employerand the General Counsel.Upon the entire record in the case, and upon my observation of the witnesses, Imake the following:.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe amended complaint alleges and the Employer admits the following: TheEmployer is a Texas corporation with its principal office in Fort Worth, Texas.Atall times material it has been engaged in the manufacture and distribution of mechan-ical power transmission equipment and material handling equipment at its plant inFort Worth. It is engaged in the manufacture of gray iron castings, from 90 to 100percent of which are delivered annually from its Dallas operation to its Fort Worthoperation for further manufacturing and processing, which goods are valued at inexcess of $50,000.The total annual volume of business in Respondent's entireoperation in Dallas and Fort Worth is in excess of $100,000 worth of goods andfinished products which were shipped directly outside the State of Texas.Duringthe same period Respondent purchased materials which were shipped directly to itsTexas operation from outside the State, valued at in excess of $100,000.,It is found that the operations of the Employer's Dallas plant affect commercewithin the meaning of the Act. Jurisdiction is to be determined on the totality ofthe Employer's operations.Potato Growers Cooperative Company,115 NLRB 1281.Moreover, since the hearing was held in this unfair labor practice proceeding,the Board has issued a Decision and Direction of Election in Case No. 16-RC-2454,finding that the Dallas operation of the Employer affected commerce within themeaning ofthe Act.II.THE. LABOR ORGANIZATION INVOLVEDThe parties stipulated that the International Molders and Foundry Workers ofNorth America,. AFL-CIO, Local #2, is a labor organization within the meaning ofSection 2(5) of the Act, and it is so found. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe events developed by this record present the issues as to whether: (1) Crusonwas a supervisor or an employee within the meaning of the Act; (2) Cruson wasdiscriminatorily discharged in violation of Section 8(a)(1) and (3) of the Act; and(3) the Employer committed independent violations of Section 8(a)(1) by inter-rogating employees with respect to union affiliation and allied activities.The Employer's operations in Dallas and Fort Worth are both under the man-agement of Works Manager and Vice President Rey Hawley. Personnel recordsof the Dallas and Fort Worth operation are maintained in Fort Worth, which isthe main office.The Fort Worth plant has about 145 production and maintenanceemployees and the Dallas plant, approximately 40.The Employer's brief submitted in connection with this case had attached a copyof the Board's Decision and Direction of Election of the production and maintenanceemployees of the Dallas plant dated May 5, 1959. In that Direction of Election, themaintenance department supervisor was found by the Board to be a supervisoryemployee within the meaning of Section 2(11) of the Act. The General Counsel,in his brief, contends that this record was made on the basis of the successor toCruson, whose discriminatory discharge is an issue in this matter, and that thedeterminative factor is that there is no evidence in this record to show that Crusonwas ever informed as to his supervisorial duties.Close examination of the recordsupports the position of the General Counsel in this regard, as there is no probativeevidence which the Respondent Employer offered in support of the proposition thatCruson was informed as to his supervisorial status.Irrespective of the conclusion just indicated, as will be detailed below, it is imma-terialwith respect to a potential remedy whether or not Cruson was a supervisorwithin the meaning of the Act, inasmuch as the finding that Section 8(a)(1) wasviolated in connection with Cruson's discharge would necessitate the recommendinghis reinstatement because of the circumstances under which he was discharged andthe obvious effect that it would have upon the organizational activities of the otheremployees.Modern Linen & Laundry Service, Inc.,116 NLRB 1974;Boyles Gal-vanizing Company of Colorado,121NLRB 1373. In this latter case the Boardstated as follows:However, we find it unnecessary to decide whether or not this conduct wasalso violative of Section 8(a)(3) of the Act inasmuch as the remedy necessaryto effectuate the policies of the Act would be identical in either case.Inasmuch as the supervisorial status of Cruson was litigated at length and thedetermination of the Board on May 5, 1959, would not apply to Cruson, but to hissuccessor, the findings and conclusions of the Trial Examiner with respect to thesupervisory status of Cruson will be set forth.A. The supervisory status of CrusonThe Employer relies on three principal factors to demonstrate that Cruson wasa supervisor within the meaning of the Act.(1)On March 7, 1956, in connection with a 10-cent an hour raise, the personnelrecord of Cruson reflects that his classification was changed to maintenance foremanfrom maintenance mechanic.(2) In November 1958 Cruson was asked by the acting Dallas plant superin-tendent, Scoggins, which of the three people in the maintenance department shouldget a raise, and Cruson expressed his view that Rube Hitchcock should get the raise.After this conversation Hitchcock got a 5-cent an hour increase.(3)Cruson attended meetings with Hawley which included four or five otherindividuals, some of whom at least were supervisors.With respect to the characterization of Cruson as a foreman, his testimony iscredited that he was unaware that his record contained the term maintenance fore-man.The Employer offered no probative evidence that Cruson was informed as tothis title at any time.The single incident of Cruson suggesting that Hitchcock get a raise-forthcomingin the maintenance department after Scoggins asked his opinion-is equivocal asto the effectiveness of Cruson's recommendation, in view of the fact that Hitchcockhad obtained prior raises without any consultation with Cruson, and because Scog-gins, who had only a few months prior been a clerk at the Dallas plant, and who hadknown Cruson when their positions at the plant were on a comparable status, wouldnot unnaturally as a matter of courtesy ask the opinion of an older employee withrespect to something such as raises in the three-man maintenance department. FORT WORTH STEEL AND MACHINERY COMPANY377The attendance of Cruson at meetings concerning the Dallas operations wouldbe a natural consequence of Cruson having demonstrated that he was an effectiveand skillfulmaintenance mechanic and does not in the context of this recordindicate that he was a supervisorial employee.Dowdy,maintenance leadman atFort Worth, attended supervisors' meetings according to Hawley.The determination as to whether Cruson was a supervisor, in the opinion of theTrial Examiner, must turn on what the record reflects as to his functions in themaintenancedepartment and facts independent of Cruson's or the Employer's con-clusions asto his supervisory status withinthe meaningof the Act.Cruson credibly testified that he worked 100 percent of the time.This workobviously included some paper work such as keepingtimerecords and ordering parts,which some of the other two or on occasion three personnel in the department also did.Former Dallas Plant Superintendent Knuepfer testified that he strongly recom-mended that he get some actual supervisorypersonnelon a salary basis, and that hefinally obtained permission from the Fort Worth office to put two of the people atDallas on salary which did not include Cruson.Knuepfer testified that Cruson wasthe only qualified maintenance mechanic at the Dallas plant and that he regardedhim as a leadman. Knuepfer was terminated on September 1, 1958, and also testifiedthat he had never seen the record which characterized Crusonas a maintenanceforeman.His characterization of Crusonas a leadmanisnot regarded as deter-minative in itself of the supervisory status of Cruson.However, in the judgment ofthe Trial Examiner it is compatible with the actual status of Cruson.Hitchcock,who succeeded Cruson as the topman inthe Dallas maintenance department, testifiedthat he also worked with his hands 8 hours a day and also expressed his opinion thatCruson worked 8 hours a day. His testimony also indicated thatin the maintenancedepartment Cruson was the most skilled employee and that sometimes Hitchcockwould ask Cruson for assistance as well as Cruson asking Hitchcock for assistanceto perform certain tasks, and that after Hitchcock became familiar with them hehad no further nede to consult Cruson with respect to those tasks.Hitchcock alsoon requestdid work for others in the Dallas plant.Perhaps of most significance in connection with the supervisorystatusof Crusonis the status of the Fort Worth maintenance department head.The record reflectsthat Hawley, the worksmanager,classified Dowdy as alead manin the bargainingunit,despite that it was undisputed that he did not wear working clothes, as didCruson, and that he had an officein a plantwith approximately 150 employees ascontrasted to theplantwhere Cruson worked with about 45 employees. If Dowdy,the head ofthe maintenancedepartment,was a leadmanat Fort Worth for this reasonand the otherconsiderationsindicated herein,it isconcluded that Cruson was anemployee at the time of his discharge on December 12, 1958,and not a supervisorwithin themeaningof the Act.B. The question of the discriminatory discharge of CrusonCruson was employed on February 22, 1954, and terminated on December 12, 1958.During this period he was paid on an hourly basis and received 12 increases in pay,starting at $1.50 an hour and when he was terminated he was receiving $2.15 anhour.His personnel file reflects that he received a merit increase on March 5, 1956.On September 28, 1955, he received a merit increase, as well as on July 6, 1955.OnApril 20, 1955, he received an increase with the notation "Very dependable-doinga nice job." On February 15, 1955, his increase was accompanied by the notation"Doing a very nice Job." On October 11, 1954, the increase was accompanied by anotation "Doing a very nice job."On July 23, 1954, the increase coincided withan entry on Cruson's personnel record, "Doing a good job."His last merit increasewas in April 1958.At a meeting on or about September 1, 1958, Vice President and Works ManagerHawleycomplimentedCruson with respectto an installationCruson had contrivedfrom spare parts.Cruson testified without contradiction that this device saved theEmployer approximately $2,500.Cruson, on December 9, 1958, obtained signed union authorization cards fromsubstantially all of the employees at the Dallas plant.He also informed the generalforeman, Segura, he was figuring on trying to get a union in the plant, at about thesame time.On December 10, 2 days before his discharge, he was called into Plant Super-intendent Scoggins' office, who locked the office door and wanted to know whatCruson had heard about union activities.After Cruson had said that he hadheard a few rumors, Scoggins said, "Well, it's getting pretty strong around here andI can't understand it. I have called Fort Worth office about it, what to do about it.They told me to go to all means to stop it." 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDScoggins went on to tell Cruson that he was told to find the leader and to fire himon the spot, and that he could not have aunion in theplant because he could notcontrol the plant.Scoggins also addressed some remarks to Cruson indicating thata union would not do anything for him, and then Cruson left after stating thatScoggins was not going to get him to say anything against the Union.On December 12, 1958, an employee told Cruson he was fired, and Cruson thensought out Scoggins who confirmed this and gave as a reason that Cruson's workwas no longer satisfactory. Scoggins also denied that anyone told him that Crusonwas behind the Union or that he had offered a reward to find out who was pushingthe Union.'C. Alleged reasons for Cruson's terminationThe claim that Cruson was discharged for unsatisfactory work lackspersuasion.Hawley and Scoggins testified in effect that he did not get the work done rapidlyenough.Hawley made a point thatsinceHitchcock replaced Cruson the plant effi-ciency at Dallas was much better.He had testified that the bucket conveyor wascausing interruptionsin production,as anexample of Cruson's poormaintenance.Hitchcock, a witness of the Employer, testified that this piece of equipment wasreplaced during the 2-week Christmas shutdown, after Cruson's termination, andthat the old one required frequent repairs.He also testified that since takingCruson's place he works 8 hours a day with his hands and that he assumed Crusondid the same although "he wasn't looking after him," and that Cruson was a verygood man.The incident of Crusonnot installing cooling fansaccording to Scoggins' request,loses significance after the explanation Cruson made about clearing a differentmethod with the Fort Worth office.Cruson testified without contradiction thatthe manner in which Scoggins requested cooling fans be installed would not aid incooling the Dallas foundry, and that the type he installed had the approval ofHawley.This incident is consistent with his personnel record entries and exemplifiesfies that he was a valuable conscientious employee.The testimony of Hawley that Cruson had been increasingly unsatisfactory com-mencing in 1956 is contradicted by Hawley's September 1, 1958, compliment toCruson about his work in fashioning a conveyor from scrap parts at a substantialsavings to the Employer and his consistent record of merit increases, the last suchincrease occurring in April 1958.Former Plant Superintendent Knuepfer alsocontradictedHawley's testimony that Cruson was an uncoooperative employee.Knuepfer made it clear that Cruson was the most valuable employee in the mainte-nance department.Any difference between Scoggins and Cruson on the basis of this record occurredsolely because Scoggins, a newly acting plant superintendent, was under Pressurefrom the Fort Worth office to discourage union organization.Cruson's testimonyiscredited that he was glad to see his friend Scoggins promoted and that this didnot result in poor work on Cruson's part. Scoggins' testimony appears overreachingand unobjective in the light of Hitchcock's testimony about Cruson's Work.Scog-gins said while he was in charge Cruson spent 25 percent of his time on his ownprivate work, 25 percent of his time at his desk doing nothing, and the balanceof his time working on maintenance problems.He then qualified this by sayingthe remaining 50 percent of the time included supervising-"Well, when I said workon machinery fifty percent of the time, I meant supervising and working on ma-chinery, too; goes hand in hand."The Employer also ascribesas a reasonfor terminating Cruson that he was doingprivate or "government work" as it was called at the Dallas plant. In view of thefact that Cruson did some of this work at the request of Scoggins, Scoggins' conten-tion that he tried to stop Cruson from doing this work lacks credibility.The inci-dent of the bicycle which Cruson said had beenin the same placefor 6 months inthe shop and had not been worked on in the light of the record facts does notfurnish a reasonable basis for Cruson's discharge, but rather its lack of plausibilitycasts additionaldoubt on the actual motive of the Employerin terminatingCruson.1 Cruson's testimony with respect to the December 10 conversation whichwas deniedby Scoggins and also in those particulars concerning his work and supervisory statuswhich are in conflict with the testimony of President Jackson, Works Manager Hawley,and Plant Superintendent Scoggins, is credited.As will be further detailedin discussingthe Employer's claimed reasons for terminating Cruson, the diffusionof reasons for dis-charge and the testimony of Hitchcock, the man who replaced Cruson and who wascalled as a witness for the Employer, detract from the credibilityof these witnesses.Cruson on the other hand, in additionto having an appearance of candor,testified in amore objectivemanneras demonstrated by the record facts. FORT WORTH STEEL AND MACHINERY COMPANY379IfHawley's actual motive was to save Cruson as an employee, as he testified, itwould appear reasonable that he have a discussion with Cruson and Scoggins, orCruson alone.The unauthorized use of the company pickup truck is also ascribed as a reasonfor Cruson's discharge.Cruson's testimony that he used his own vehicle during acoffee break on a personal errand is credited, rather than the implication fromScoggins' testimony that Cruson took the Employer's vehicle without authorizationon his personal business.Nunn, a clerk in the Dallas office and not a potential member of a productionand maintenance bargaining unit and who had worked at the Dallas plant sinceAugust 1958, testified in behalf of the General Counsel.His testimony has addedweight because there is no apparent interest in this litigation that can be attributedto him.His testimony serves to eliminate any doubt that Cruson's discharge was adiscriminatory one and calculated to discourage the union organizational activities.Nunn testified that 3 or 4 days before Cruson was discharged, Scoggins told himthat he would like to find out who was behind the Union so that he could have thepure pleasure of firing him.He also testified that he heard a conversation betweenScoggins and General Foreman Segura, in which Scoggins affirmed that he hadoffered a $35 reward to find out who was behind the Union. Nunn believed thisconversation took place the day before Cruson was fired.Nunn also testified thathe heard Scoggins call Hawley on the phone the day Cruson was fired and thathe heard Scoggins say with relation to the firing of Cruson that he could put downthat "he was doing government work or his work was unsatisfactory or something."This testimony of Nunn eliminates any substantial question but that the reasonsfor Cruson's discharge were contrived and that he was fired because he was regardedas the prime mover in the union organizational activities.Nunn's testimony iscredited.The interrogation of employee Hutching by Scoggins with respect to the Union,and employee Dancer by General Foreman Segura, in the context of this recordwould serve to discourage union membership and are independent violations ofSection 8(a)(1) of the Act.This questioning occurred shortly before Cruson'sdischarge, and during the union's organizational campaign.Both General ForemanSegura and Scoggins reflected in their questioning an attitude unfavorable to unionorganization.Since they were in a position of economic power with respect to theemployees questioned, this type of questioning is proscribed by Section 8 (b) (1) (A)of the Act.The complaint of the General Counsel alleges the following as violations of Section8 (a) (1) of the Act:Expression of union animus in the following manner: (1) If the plant went union,the employees would have to curtail performance of personal work for themselvesand their friends during working hours; (2) pleasure would be derived from firingthe union leader at its Dallas plant if his identity could be ascertained; (3) Re-spondent would minimize any benefits which might have accrued if the plant wentunion; (4) Respondent would reclassify downward certain employees if the em-ployees voted union; (5) Respondent would interrogate employees as to their unionactivities and threats of their discharge because of their union activity; and (6) Re-spondent would spy upon employees in regard to their union activities.There is no evidence in the record to.support the allegations of violation No. (1).The credited testimony of Nunn supports the allegations of violation No. (2).The implications in the statements attributable to Scoggins are too equivocal tosupport the allegations in violation No. (3).Scoggins' expressions of opinionduring a general discussion even after an unlawful inquiry are not regarded asestablishing a threat of lessened benefits if the plant went union.The same con-siderations apply to the allegations in violation No. (4).The question of violationsby the Employer as charged in violations Nos. (3) and (4) is regarded as very closebut the Trial Examiner is persuaded that the General Counsel has not establishedviolations pursuant to these charging allegations by the requisite measure of proof.Violation of Section 8(a)(1) of the Act as charged by violation No. (5) is estab-lished by the interrogation of Cruson, Dancer, and Hutching, as indicated above.With respect to violation No. (6), it is concluded that the General Counsel has notcarried the burden of proof to establish a violation as charged.The evidence tosupport this charge is duplicated in large measure by the allegations of interrogationof employees.The remaining evidence consists of a conversation between Acting Plant Super-intendent Scoggins and General Forman Segura which Nunn overheard. In thisconversation Scoggins said to Segura that he had offered a $35 reward to find outwho was behind the Union.Nunn volunteered that Scoggins might have beenteasing.As has been indicated, the Employer was guilty of unlawful interrogation 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees as to union activities.However, to characterize the acts of theEmployer as "spying" is not warranted by the conversation between two supervisoryemployees overheard by Nunn. The ascertaining by the Employer that Cruson wsthe believed leader of the union organizational activites could have been obtainedfrom General Foreman Segura who was voluntarily informed by Cruson that unionorganization was being considered.Consequently the discharge of Cruson is notregarded as establishing that his activities were necessarily reported to the Employerin order to secure a $35 reward.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Employer set forth in section III, above, occurring in con-nectionwith its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent Employer has engaged in unfair labor prac-tices, it will be recommended that the Respondent Employer cease and desist there-from and take certain affirmative and remedial action designed to effectuate thepolicies of the Act.Since the discharge of Cruson was clearly a violation ofSection 8 (a) (1) of the Act and was aimed at discouraging the exercise of the em-ployees' rights guaranteed by Section 7 of the Act, as well as in violation of Section8(a) (3) of the Act, it will be recommended that the Employer make Cruson wholein accordance with the Board's usual policies, for wage losses incurred as a con-sequence of his discharge during the period from December 12, 1958, until the datethat Cruson is offered unconditional reinstatement to his former employment at theDallas plant of the Employer.Itwill also be recommended that the Employer take steps consistent with therecommendations indicated herein with respect to interrogating employees as totheir union activities and threatening to fire employees for organizational activities.On the basis of the foreging findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. InternationalMolders and Foundry Workers of North America, AFL-CIO,Local #2, is a labor organization within the meaning of Section 2(5) of the Act.2.Fort Worth Steel and Machinery Company is an employer within the meaningof Section 2(2) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, including the discharge of Dwahn Doyle Cruson,and interrogation of employees as to union activities and threatening to dischargeemployees because of union activities, the Employer has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment of DwahnDoyle Cruson, thereby discouraging membership in a labor organization, the Em-ployer has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Bendix Aviation CorporationandUnited Tool and Model Work-ers (Ind.),Petitioner.Case No. 3-RC-2215. November 25, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.125 NLRB No. 47.